DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 17, drawn to a method of electroporating cells in vivo, classified in A61N1/327.
II. Claim 16, drawn to a needle electrode device for reversible electroporation of tissue in vivo, classified in A61N1/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as the electrical energy source providing a continuous electrical energy rather than a pulse of electrical energy.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Brandon Mecham on 03/17/2021 a provisional election was made without traverse to prosecute the invention of the method of electroporating cells in vivo , claims 1-15 and 17.  Affirmation of this election must be made by  16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 
Claim 9 objected to because of the following informalities:  the range stated is from 2ng/ml to 3mgl/ml as the unit “mgl” seems to be a typo which should read “mg”, thus further clarification is required.  However, the Examiner is interpreting this range to be “2ng/ml to 3mg/ml” as stated in paragraph 0010 of the current specification.   Appropriate correction is required.
Claim 17 objected to because of the following informalities:  the phrase “and activating an electrical energy source…” contains the words “reversible portion of the cell”.  The word “portion” seems to be a typo which should read “poration” and clarification is required.  Appropriate correction is required.  For examining purposes, the Examiner is interpreting this as “poration” as stated in paragraph 0012, “Thus, since electrical energy necessary to cause cell poration.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 
Claim 4 recites the limitation "the immune modulating molecule" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Because neither claim 1 or 17 provides antecedent basis for claim 4 limitation of “the immune modulating molecule.”  Antecedent basis for this limitation is provided by claim 2.  For the purpose of examination, the Examiner is interpreting claim 4 being dependent on claim 2, and recommends amending of claim 4 to correct its dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 9, 10-15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US Patent 5328451 A) in view of Dev (US PG Pub 20050209548 A1) in view of Bernard (US Patent 5873849).
Regarding claim 1, Davis discloses a method of iontophoresis (Col. 5, lns. 11-37) comprising: piercing tissue with the tip (The Examiner notes that Davis does discloses a tip of a cannula going through a piece of tissue (Col. 5, lns. 38-42) by having its tip placed in the tissue and the Examiner is in the position that the catheter 26 of Davis is fully capable of piercing the tissue) of an injection needle (Fig. 2, catheter 26); injecting a fluid composition from a reservoir (The Examiner notes that Davis discloses the proximal end of the catheter 26 can accommodate any fluid delivery or withdrawal scheme and a fluid delivery tubes  used such as, a syringe, a pump or a heploc chamber (Col. 5, lns. 42-49.) are considered to be a reservoir, thus, the Examiner is in the position that a fluid  is injected from a reservoir) and through a hollow shaft (Col. 5, lns. 64-67) of the injection needle (Fig. 2, catheter 26), the shaft (See Examiner’s Annotated Figure 1) having a length extending from a proximal end (See Examiner’s Annotated Figure 1) of the needle to the tip (See Examiner’s Annotated Figure 1), and at least two electrodes (Fig. 4b, electrode 16 and electrode 18) exposed along an outer surface of the shaft (See Examiner’s Annotated Figure 1) along at least a portion of the length (Col. 7, lns. 38-40), wherein the at least two electrodes (Fig. 4b, electrode 16 and electrode 18) are electrically isolated from one another (The Examiner notes that Fig. 4b shows the two electrodes are separate from each other and that the current flow is described in Col. 6, lns. 63-66) and situated spiraling (Col. 7, lns. 38-40) and parallel to one another along the outer surface (The Examiner notes that the two electrodes 16 and 18 of Davis are situated in parallel on the outer surface of the shaft); and activating an electrical energy source in electrical communication with each of the at least two electrodes (Claim 1), thereby providing a pulse of electrical energy to the at least two electrodes (Col. 10, ln. 56-Col. 11, ln. 5), 

    PNG
    media_image1.png
    189
    645
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 4b of Davis
However, Dev does teach the technique of iontophoresis “electrical current to activate and to modulate the diffusion of a charged molecule across a biological membrane, such as the skin, in a manner similar to passive diffusion under a concentration gradient, but at a facilitated rate.  In general, iontophoresis technology uses an electrical potential or current across a semipermeable barrier (para. 0005 of Dev).”  Additionally, Dev teaches the technique of electroporation (para. 0011 of Dev) and that both techniques, iontophoresis and electroporation, can be employed to further deliver the composition to a cell, either prior to, simultaneously with or after electroporation (para. 0024 of Dev).  Furthermore, the Examiner notes that Dev also teaches a device with similar electrodes wrapped or coiled around a cannula (Fig. 1 of Dev), where they are fully capable of being parallel to each other and that the electrodes are attached to a voltage source 114 which may be, for example, an ECM 600 exponential generator (paragraph 0037 of Dev).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Davis to combine the method of electroporation with the iontophoresis of Dev to provide lower concentrations 
Furthermore, the device as modified of Davis in view of Dev, Dev additionally teaches the method includes administering the composition to the subject and applying an electrical impulse to a vessel via electroporation, wherein the impulse is of sufficient strength and time for the impulse to cause electroporation of at least one cell in the interior of the vessel such that the composition is delivered into the cells in the vessel and is retained in the vessel thereby resulting in sustained delivery (para. 0024 of Dev).  But, does not explicitly state the limitation of reversible portion.
However, Bernard teaches this limitation of a reversible electroporation of the cells may be reversible provided that the electric field strength was not too high and the pulse duration too long (Col. 1, lns. 50-58 of Bernard).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Davis in view of Dev to combine the teachings of electroporation of the cell membrane are reversible of Bernard in order to provide a reversible electroporation technique to not exceed inherent upper limits leading to cell lysis (Col. 1, lns. 60-65 of Bernard).
Regarding claim 2, Davis in view of Dev in view of Bernard teaches the method of claim 1, Davis discloses that fluids are delivered through the device and into the cavity (Col. 5, lns. 64-68 of Davis), but Davis does not disclose wherein the composition comprises a nucleic acid

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified further the method of Davis in view of Dev in view of Bernard to combine the use of a nucleic acid as the composition of Dev in order to provide a desired biological effect at the site of electroporation (paragraph 0027 of Dev).

Regarding claim 5, Davis in view of Dev in view of Bernard teaches the method of claim 1, and Dev further teaches wherein the cells comprise in situ patient cells that are smooth muscle cells (paragraph 0047 of Dev).
Regarding claim 6, Davis in view of Dev in view of Bernard teaches the method of claim 1, and Davis further discloses wherein the at least two electrodes (Fig. 4b, electrode 16 and electrode 18) comprise an anode and a cathode each comprising gold (Col. 3, lns. 21-24 of Davis).
Regarding claim 9, Davis in view of Dev in view of Bernard the method of claim 1, Dev further teaches the therapeutic composition may be administered at a dosage which can vary from about 1 mg/kg to about 1000 mg/kg, preferably about 1 mg/kg to about 50 mg/kg, in one or more dose administrations (para. 0054 of Dev).  The Examiner notes that the conversion of concentration units to parts per number units of mg/kg is part per million and the same conversion of ng/ml and mg/ml are parts per billion and parts per thousand.  Thus the dosage 
   However, Dev does not expressly teach wherein the composition comprises a total active ingredient concentration of 2ng/ml to 3mg/ml as required by the claim.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the dosage of Dev from 1mg/kg to about 1000mg/kg to between 2ng/ml to 3mg/ml as applicant appears to have placed no criticality on the claimed range (see paragraph 0010 of the current application indicating an example of a various concentration range of 0.005 ug-3mg/ml) and since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 10, Davis in view of Dev in view of Bernard teaches the method of claim 1, but Davis does not disclose wherein the injecting step occurs before and/or during the activating step.
However, Dev further teaches the limitation of the injecting step occurs before and/or during the activating step in paragraph 0033 as the therapeutic composition is administered either prior to or substantially contemporaneously with the electroporation treatment, where the term “substantially contemporaneously” means that the therapeutic composition and the electroporation treatment are administered reasonably close together with respect to time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Davis in view of 
Regarding claim 11, Davis in view of Dev in view of Bernard teaches the method of claim 1, Dev does disclose an electrical energy source (ECM 600 signal generator, paragraph 0060-0061 of Dev) comprises a generator (paragraph 0062 of Dev), and the activating step (paragraph 0061 of Dev) comprises supplying pulses of electrical energy (paragraph 0062 of Dev) at a nominal voltage per pulse between 10 and 200 V (paragraph 0062 of Dev).
Regarding claim 12, Davis in view of Dev in view of Bernard teaches the method of claim 11, Dev further discloses wherein the supplying step comprises supplying the pulses of electrical energy at a constant current in a range of from 20 to 400 microAmps (Col. 8, lns. 12-35 of Davis).
However, Davis does not explicitly disclose supplying the pulse of electrical energy at a constant current in a range of 1-400 mAmps as required by the claim.
Davis discloses that the current in the method needs to be optimized to the current source, the present invention not only prolongs the life of the electrodes, but also provides long-term residual killing of bacteria, yeasts or other microbes found within or upon the conductive medium (Col. 2, lns. 44-49 of Davis).  The current from the electrical source is disclosed to be a result variable in that changing the current which affects the life of the electrodes and long-term residual killing of organisms.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Davis by making the constant current range of 1-400 mAmps as a matter In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Davis in view of Dev in view of Bernard teaches the method of claim 12, Davis further discloses wherein the constant current range is between 20 to 400 microamps (Col. 8, lns. 12-35 of Davis).
However, Davis does not explicitly discloses the constant current range is between 10 to 40, 25 to 100, 50 to 150, 125 to 200, 175 to 250, 225 to 300, 250 to 300, and 300 to 400 mAmps.
Davis discloses that the current in the method needs to be optimized to the current source, the present invention not only prolongs the life of the electrodes, but also provides long-term residual killing of bacteria, yeasts or other microbes found within or upon the conductive medium (Col. 2, lns. 44-49 of Davis).  The current from the electrical source is disclosed to be a result variable in that changing the current which affects the life of the electrodes and long-term residual killing of organisms.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Davis by making the constant current range of between 10 to 40, 25 to 100, 50 to 150, 125 to 200, 175 to 250, 225 to 300, 250 to 300, and 300 to 400 mAmps as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Davis in view of Dev in view of Bernard teaches the method of claim 11, Davis further discloses a supplying step that comprises supplying the pulses of electrical energy and with some duration (Col. 10, ln. 56-Col. 11, ln. 5 of Davis), but does not disclose the pulses of electrical energy at a frequency in a range from 1 to 10,000 Hz. 
However, Bernard further teaches this limitation that pulses of electrical energy at a frequency in a range from 1 to 10,000 pulses per second (Col. 8, lns. 52-63 of Bernard).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Davis in view of Dev in view of Bernard to combine the teachings of having the pulse of electrical energy at a frequency in a range from 1 to 10,000 pulses per second of Bernard to provide a reversible electroporation technique to not exceed inherent upper limits leading to cell lysis (Col. 1, lns. 60-65 of Bernard). 
Regarding claim 15, Davis in view of Dev in view of Bernard teaches the method of claim 11, Davis discloses a supplying step that comprises supplying the pulses of electrical energy and with some duration (Col. 10, ln. 56-Col. 11, ln. 5 of Davis), and Bernard teaches the pulse duration can be from 100 nanoseconds to 100 milliseconds (Col. 8, lns. 52-63 of Bernard).
However, neither Davis nor Bernard explicitly discloses or teaches the pulses of electrical energy for a time length between about 0.1 ms to 1000ms.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time length or duration of Bernard from between 100 nanoseconds to 100 milliseconds to between 0.1 ms to 1000 ms as the applicant appears to have placed no criticality on the claimed range (see paragraph 0009 of the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 17, Davis discloses a method of iontophoresis (Col. 5, lns. 11-37), comprising: piercing tissue with the tip (The Examiner notes that Davis does discloses a tip of a cannula going through a piece of tissue (Col. 5, lns. 38-42) by having its tip placed in the tissue and the Examiner is in the position that the catheter 26 of Davis is fully capable of piercing the tissue) of an injection needle (Fig. 2, catheter 26); injecting a fluid composition from a reservoir (The Examiner notes that Davis discloses the proximal end of the catheter 26 can accommodate any fluid delivery or withdrawal scheme and a fluid delivery tubes are used such as, a syringe, a pump or a heploc chamber (Col. 5, lns. 42-49.) are considered to be a reservoir, thus, the Examiner is in the position that a fluid is injected from a reservoir) and through a hollow shaft (Col. 5, lns. 64-67) of the injection needle (Fig. 2, catheter 26), the shaft (See Examiner’s Annotated Figure 1) having a length extending from a proximal end (See Examiner’s Annotated Figure 1) of the needle to the tip (See Examiner’s Annotated Figure 1), and at least two electrodes (Fig. 4b, electrode 16 and electrode 18) each defining 1) an exposed portion on the outer surface (See Examiner’s Annotated Figure 1) that extends to the distal tip (See Examiner’s Annotated Figure 1), and 2) an unexposed portion that extends from the exposed portion toward the proximal end (See Examiner’s Annotated Figure 1), wherein the at least two electrodes (Fig. 4b, electrode 16 and electrode 18) are electrically isolated from one another (The Examiner notes that Fig. 4b shows the two electrodes are 

    PNG
    media_image2.png
    239
    629
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2 based on Figure 1 of Davis

However, Dev does teach the technique of iontophoresis “electrical current to activate and to modulate the diffusion of a charged molecule across a biological membrane, such as the skin, in a manner similar to passive diffusion under a concentration gradient, but at a facilitated rate.  In general, iontophoresis technology uses an electrical potential or current across a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Davis to combine the method of electroporation with the iontophoresis of Dev to provide lower concentrations of compositions to be utilized as opposed to high dosages typically used with passive delivery modalities (para. 0022 of Dev).
Furthermore, the device as modified of Davis in view of Dev, Dev additionally teaches the method includes administering the composition to the subject and applying an electrical impulse to a vessel via electroporation, wherein the impulse is of sufficient strength and time for the impulse to cause electroporation of at least one cell in the interior of the vessel such that the composition is delivered into the cells in the vessel and is retained in the vessel thereby resulting in sustained delivery (para. 0024 of Dev).  But, does not explicitly state the limitation of reversible portion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Davis in view of Dev to combine the teachings of electroporation of the cell membrane are reversible of Bernard in order to provide a reversible electroporation technique to not exceed inherent upper limits leading to cell lysis (Col. 1, lns. 60-65 of Bernard). 
Claim 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US Patent 5328451 A) in view of Dev (US PG Pub 20050209548 A1) in view of Bernard (US Patent 5873849) in view of Dzekunov (US PG Pub 20030073238 A1).
Regarding claim 3, Davis in view of Dev in view of Bernard teaches the method of claim 2, but the method of Device in view if Dev in view of Bernard does not teach wherein the immune modulating molecule is a cytokine.
However, Dzekunov teaches this limitation of an immune modulating molecule (paragraph 0084 of Dzekunov) is a cytokine (paragraph 0084 of Dzekunov).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Davis in view of Dev in view of Bernard with the immune modulating molecule is a cytokine to provide an adjuvant thereby enhancing the immune response (paragraph 0084 of Dzekunov).
Regarding claim 4, Davis in view of Dev in view of Bernard the method of claim 1, but Davis in view of Dev in view of Bernard does not teach wherein the immune modulating molecule is IL-1.
However, Dzekunov does teach the immune modulating molecule is IL-1 (paragraph 0182 of Dzekunov).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Davis in view of Dev in view of Bernard to incorporate the immune modulating molecule of IL-1 of Dzekunov to provide, preferably, a code for a desired protein or fragment of a protein and the DNA can optionally contain vectors that will facilitate the introduction of the DNA into the genetic mechanisms of the cell and thereby increase the expression of the desired protein (paragraph 0181 of Dzekunov).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US Patent 5328451 A) in view of Dev (US PG Pub 20050209548 A1) in view of Bernard (US Patent 5873849) in view of Hofmann (US 6451002 B1).
Regarding claim 8, Davis in view of Dev in view of Bernard teaches the method of claim 1, and Davis discloses that forms of fluid delivery can be used such as, a syringe, a pump, or helpoc chamber in which the fluid deliveries hold some amount of fluid that flows between the cavity 28 and tube 30 (Col. 5, lns. 42-Col. 6, ln. 1 of Davis).  But, Davis does not disclose wherein the composition comprises a total volume of 50ul.
However, Hofmann teaches that a volume of a composition was 50ul (Col. 10, lns. 45-50 of Hofmann).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/LUKE J. EFTA/Examiner, Art Unit 3783          
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783